Title: From Thomas Jefferson to Lister Asquith, 26 September 1785
From: Jefferson, Thomas
To: Asquith, Lister



Sir
Paris Sep. 26. 1785.

I have received your letter of Sep. 19. with your Log-book and other papers. I now wait for the letter from your lawyer, as, till I know the real nature and state of your process it is impossible for me to judge what can be done for you here. As soon as I receive them you shall hear from me. In the mean time I supposed it  would be a comfort to you to know that your papers were come safe to hand, and that I shall be attentive to do whatever circumstances will admit. I am Sir your very humble servt.

Th: Jefferson

